882 F.2d 1583
SUN STUDS, INC., Plaintiff-Appellant,v.ATA EQUIPMENT LEASING, INC., Applied Theory, Inc., and U.S.Natural Resources, Inc., Defendants/Cross-Appellants.
Nos. 87-1509, 87-1515.
United States Court of Appeals,Federal Circuit.
Aug. 16, 1989.

1
Prior report:  Fed.Civ., 872 F.2d 978.

ORDER

2
A suggestion for rehearing in banc having been filed in this case, and a response thereto having been invited by the court and filed,UPON CONSIDERATION THEREOF, it is


3
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, accepted.  Additional briefing and argument are not indicated at this time.